Citation Nr: 0400237	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1957 and from January 1958 to January 1974.  He died 
on October [redacted], 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held on June 12, 2003, in Montgomery, Alabama, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The death certificate shows the cause of the veteran's death 
as metastatic lung cancer.  The appellant claimed service 
connection for the cause of the veteran's death from Agent 
Orange exposure.  The RO denied that claim in the January 
2002 rating decision which the appellant has appealed to the 
Board.  In the May 2002 notice of disagreement, the appellant 
claimed service connection for the cause of the veteran's 
death based on another theory of entitlement, i.e., that his 
death was caused by exposure to asbestos during service.  The 
RO began development of the claim on that basis but did not 
complete development or adjudicate the claim on that basis 
before sending the case to the Board.  Although appellant 
waived her right to RO consideration in the first instance 
(i.e., before the Board's consideration of it on appeal) of 
certain additional evidence related to this claim, the Board 
nevertheless concludes that further development of the 
evidence pertaining to this claim is needed before a decision 
may be made.

With regard to the claim for service connection for the cause 
of the veteran's death based on exposure to herbicides such 
as Agent Orange in service, the Board notes that the law 
provides a presumption of service connection for certain 
diseases, including respiratory cancers such as cancer of the 
lung, which become manifest after separation from service in 
veterans who served in the Republic of Vietnam during the 
period from January 9, 1962, and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2003).  Service in the Republic of Vietnam for the 
purpose of the application of the presumption includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, although the veteran was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal, 
service records do not show that he served in Vietnam.  He 
served in Thailand from October 1969 to April 1970, and 
members of the Armed Forces of the United States serving in 
Thailand between July 1965 to March 1973 who served in direct 
support of operations in Vietnam were eligible for the 
Vietnam Service Medal.  Similarly, the Republic of Vietnam 
Campaign Medal was awarded for some who served outside the 
geographical limits of the Republic of Vietnam.  Thus, 
although the veteran's service in Thailand made him eligible 
to receive these service medals, there is no evidence that 
served in Vietnam, in the waters offshore Vietnam, or under 
conditions of service involving duty or visitation in the 
Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.

The appellant has argued that, although the veteran himself 
may not have been in Vietnam, he was exposed to Agent Orange 
by working as a mechanic on jets that flew into Vietnam.  
Thus, the Board hereby notifies the appellant that, where a 
claimant is not eligible for application of the 
"presumption" of service connection under the law, she is 
not precluded from establishing service connection with proof 
of actual direct causation, although this route includes the 
difficult burden of tracing causation to a condition or 
event, such as exposure to herbicides, during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (1994).  The presumption 
of service connection was added to the law by the Agent 
Orange Act of 1991 to lighten this difficult evidentiary 
burden for those who served in Vietnam.  However, the 
difficult evidentiary burden remains for those whose service 
did not include service in the Republic of Vietnam as such 
"service" is defined under section 3.307(a)(6)(iii) of VA 
regulations governing the presumption of service connection 
for certain diseases due to herbicide exposure.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED for the following development:

1.  The RO should notify the appellant of any 
information and evidence needed to 
substantiate and complete her claim for 
service connection for the cause of the 
veteran's death based on Agent Orange 
exposure (see Board's notification to the 
appellant above) and based on asbestos 
exposure, including what part of that 
evidence she is to provide and what part VA 
will attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should attempt to obtain, 
after getting the appropriate 
authorization from the appellant, the 
terminal report of hospitalization for 
the veteran from September 28, 1999, to 
October [redacted], 1999.  The death certificate 
reflects that he died metastatic lung 
cancer at the Mobile Infirmary on October 
[redacted], 1999, and the only record from that 
facility on that date appears to be a 
brief summary by Steven C. Richards, 
M.D., (unsigned) in which the cause of 
death is attributed to complications 
arising from a thromboembolic stroke.

3.  After all records are assembled and 
placed in the claims file, the RO should 
have a physician review the medical 
evidence of record, especially including 
the April 2002 letter from U. Ross 
Luckie, M.D., and render opinions or 
otherwise address the following matters:

a.)  What was the principal cause of the 
veteran's death and what were the 
contributory causes, if any?

b.)  Could the type of lung cancer that 
the veteran had be the result of asbestos 
exposure?  If this question cannot be 
answered with certainty, please address 
the matter using terms that express a 
range of probability (i.e., very likely, 
likely, as likely as not, unlikely, very 
unlikely, etc.).  In other words, please 
state whether it was at least as likely 
that the lung cancer was due to asbestos 
exposure as opposed to its being due to, 
or the result of, some other cause or 
factor or factors.  A rationale for your 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators 
especially if your conclusion differs 
from that expressed in the April 2002 
letter from U. Ross Luckie, M.D.  
Therefore, please provide a basis for 
your conclusions by referring to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
disease which caused the veteran's death 
and what is known about its causes.  

4.  The RO should ensure that all 
procedures for development and 
consideration of claims for service 
connection based on asbestos exposure 
provided in paragraph 7.21, Part VI of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1, (M21-1), and should then readjudicate 
the claim for service connection for the 
cause of the veteran's death based on the 
evidence in its entirety.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




